DETAILED ACTION
RE: Gregory et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	New claims 104-107 have been added. Claims 1, 2, 6, 9, 11, 22, 24, 26, 28, 59, 79, 90, 92, 93, 100 and 104-107 are pending. Claims 3-5, 7-8, 10, 12-21, 23, 25, 27, 29-58, 60-78, 80-89, 91, 94-99 and 101-103 are canceled. Claims 1, 22, 79 and 90 have been amended.
4.	Claims 1, 2, 6, 9, 11, 22, 24, 26, 28, 59, 79, 90, 92, 93, 100 and 104-107 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/23/2022 has been considered by the examiner.

Objections Withdrawn
6.	The objection to claims 1 and 90 for the recitation of the phrase “wherein said subject is administered a therapy…” is withdrawn in view of applicant’s amendment to the claims.

Rejections Withdrawn
7.	The rejection of claim(s) 1, 2, 6, 9, 11, 22, 24, 26, 28, 38, 59, 79, 90, 92, 93, 100 and 103 under 35 U.S.C. 102(a)(1) as being anticipated by Gomis et al. (WO 2013/153458A2, pub. date: 10/17/2013, IDS filed on 9/3/2019) is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 2, 6, 9, 11, 22, 24, 26, 28, 59, 79, 90, 92, 93, 100 and 104-107 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 10, 19, 31, 33, 64, 65, 71-73, 81, 82, 86, 87, 89 and 90 of copending Application No. 16/766,043 (reference application).
In the reply, Applicant requested that the Examiner hold this rejection in abeyance until allowable subject is found. 
Because applicant did not specifically argue the rejection, the rejection is maintained for the reasons set forth in the office action mailed on 1/27/2021. As to the amended claims, the claims of the copending application disclose that the patients to be treated with zoledronic acid has been identified as having a not increased c-MAF copy number in a tumor sample compared to a control sample. The specification of the copending application defines a "not increased gene copy number" is less than 
2.5 copies of the c-MAF gene as measured using FISH (para [0121] and [0145]).

New Grounds of Objection and  Rejection
Claim Objections
10.	Claims 1, 2, 6, 9, 11, 22, 24, 26, 28, 59, 79, 90, 92, 93, 100 and 104-107 are objected to because of the following informalities:  
	Claims 1 and 90 encompasses comparing “c-MAF gene expression level” to “less than 2.5 copies of the c-MAF gene as measured using FISH” (the reference value). However, the c-MAF gene expression broadly encompasses expression level of c-MAF mRNA or protein. One cannot compare a mRNA or protein level to gene copy number. It is suggest the phrase “c-MAF gene expression level” be removed from the claims.
	Claims 22 and 79 are objected to because it is unclear to whom the agent is administered. The claims should be amended to add “to said subject” after the term “administering” in line 4.
	Claims 22 and 79 are further objected to for the recitation “wherein the control sample is less than 2.5 copies of the c-MAF gene as measured using FISH”. The sample cannot be a gene copy number. However the sample can have or comprise a gene copy number. 
  	Appropriate correction is required.

	Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 22, 24, 28, 79, 92, 93, 100 and 106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (N Eng J Med., 2011, 365:1396-1405).
	Coleman et al. discloses AZURE study of a method of treating breast cancer patients with zoledronic acid, the method comprises administering the said patients zoledronic acid, the patients included premenopausal and postmenopausal patients, estrogen-receptor positive and negative patients (Table 1).
	As evidenced by Example 1 of the instant specification, the AZURE study included breast cancer patients having a c-MAF gene copy number that is less than 2.5 copies as measured using FISH.
	The limitation “said subject has been determined to have non increased c-MAF expression level, amplification, copy number or gain in a tumor sample with respect to a control sample (i.e. less than 2.5 copies of the c-MAF gene as measured by FISH)” is not an active step positively recited in the claims. The claims only recite one active step, i.e. the step of administering zoledronic acid. The patients of the AZURE study included those having less than 2.5 copies of the c-MAF gene as measured by FISH. Because the prior art teaches treating same patients with same drug (zoledronic acid), it anticipate the instant claims. 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 22, 24, 16, 28, 79, 92, 93, 100, 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (N Eng J Med., 2011, 365:1396-1405), in view of Gralow et al. (ASCO Meeting Library, June 1, 2015, IDS filed on 11/21/2018).
	The teaching of Coleman et al. have been set forth above as they apply to claims 22, 24, 28, 79, 92, 93, 100 and 106.
	Coleman et al. does not disclose treating patients with clodronate.
Gralow teaches treating breast cancer metastasis with clodronate, ibandronate or zoledronic acid, and found no evidence of differences in efficacy.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted clodronate for zoledronic acid in view of Gralow. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Gralow teaches treating breast cancer metastasis with clodronate, ibandronate or zoledronic acid and found no evidence of differences in efficacy. The substitution of one known element (clodronate) for another (zoledronic acid) would have yielded predictable results to one of ordinary skill in the art at the time of invention.

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/           Primary Examiner, Art Unit 1643